Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered May 18, 1990, convicting him of operating a motor vehicle while under the influence of alcohol as a felony and aggravated unlicensed operation of a motor vehicle in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Because the minutes of the proceedings in this case belie the defendant’s claims of ineffective assistance of counsel and of an insufficient factual allocution, the court properly denied his application to withdraw his plea of guilty prior to sentenc*540ing (see, People v Frederick, 45 NY2d 520). Accordingly, the judgment is affirmed. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.